—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Schulman, J.), rendered March 21, 1996, convicting him of robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his claim that the trial court should have excused a prospective juror for cause, since he did not join in his codefendant’s application to challenge the juror (see, e.g., People v Colselby, 240 AD2d 227, lv denied 90 NY2d 906, 1010, 1014; People v Scott, 197 AD2d 644; CPL 270.15 [4]; 470.05 [2]).
In any event, the court did not improvidently exercise its discretion in denying the codefendant’s motion to strike the prospective juror for cause (see, People v Baskett, 250 AD2d 774 [decided herewith]). Friedmann, J. P., Goldstein, Florio and Luciano, JJ., concur.